UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-7403


MICHAEL E. DAVISON,

                 Petitioner - Appellant,

           v.

WARDEN OF LEE CORRECTIONAL INSTITUTION,

                 Respondent – Appellee,

     and

JON OZMINT,

                 Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:09-cv-02985-TLW)


Submitted:    April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael E. Davison, Appellant Pro Se. Erin Mary Farrell, Daniel
Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, P.A.,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael      E.     Davison      seeks       to        appeal       the     district

court’s    order     accepting      the      recommendation            of     the       magistrate

judge     and    denying       relief     on    his       28    U.S.C.        §    2254      (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate         of   appealability.                  28   U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a       substantial       showing         of     the        denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable             jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.     Cockrell,         537       U.S.     322,     336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Davison has not made the requisite showing.

Accordingly,        we     deny     his        motion          for     a     certificate          of

appealability and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3